68 Cal.2d 243 (1968)
SOUTHERN PACIFIC COMPANY, Petitioner,
v.
PUBLIC UTILITIES COMMISSION, Respondent; COUNTY OF TEHAMA, Real Party in Interest.
S. F. No. 22557. 
Supreme Court of California. In Bank.  
Feb. 15, 1968.
 Harold S. Lentz and Larry W. Telford for Petitioners.
 Mary Moran Pajalich, Roderick B. Cassidy and Timothy E. Treacy for Respondent.
 No appearance for Real Party in Interest.
 BURKE, J.
 Petitioner Southern Pacific Company seeks annulment of an order of respondent Public Utilities Commission requiring the installation of protective flashing light signals at a railroad and highway grade level crossing in *244 Tehama County, but not automatic crossing gates as recommended by respondent's staff and supported by petitioner.  [fn. 1]
 [1a] Although a basis for the commission's order may be gleaned from its decision, only an ultimate finding (Finding of Fact No. 1) was set forth on the matters here at issue.  [fn. 2]
 The ultimate finding of public safety, welfare, convenience and necessity does not meet the requirements of section 1705 of the Public Utilities Code. [2] Every issue that must be resolved to reach that ultimate finding is "material to the order or decision," and under section 1705 separately stated findings are required of the basic facts upon which the ultimate finding is based. The requirements and the reasons therefor have been repeatedly emphasized by this court.
 [1b] Accordingly, the order must be annulled for failure of the commission's decision to contain, separately stated, findings of fact and conclusions of law on all material issues. (Greyhound Lines, Inc. v. Public Utilities Com. (1967) 65 Cal.2d 811 [56 Cal.Rptr. 484, 423 P.2d 556]; Pacific Tel. & Tel. Co. v. Public Utilities Com. (1965) 62 Cal.2d 634, 648 [44 Cal.Rptr. 1, 401 P.2d 353]; California Motor Transport Co. v. Public Utilities Com. (1963) 59 Cal.2d 270, 273 [2] [28 Cal.Rptr. 868, 379 P.2d 324]; Associated Freight Lines v. Public Utilities Com. (1963) 59 Cal.2d 583, 585 [30 Cal.Rptr. 466, 381 P.2d 202].)
 The order is annulled.
 Traynor, C. J., McComb, J., Peters, J., Tobriner, J., Mosk, J., and Sullivan, J., concurred. *245
NOTES
[fn. 1]  1. Petitioner also sought activation of the crossing protection by a "predictor circuitry," which is more complex and sophisticated than the trip type ordered by respondent.
[fn. 2]  2. Finding of Fact No. 1: "The public safety, welfare, convenience and necessity require that the crossing at grade of Tyler Road and the track of Southern Pacific Company (Crossing No. C-219.9) be equipped with two standard No. 8 flashing light signals with ordinary or trip circuitry and not with predictor circuitry."